Citation Nr: 0922648	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO denied 
entitlement to an increased rating in excess of 30 percent 
for PTSD.  


FINDING OF FACT

The Veteran's PTSD is manifested by a depressed mood, 
anxiety, irritability, social withdrawal, and chronic sleep 
impairment with Global Assessment of Functioning (GAF) scores 
ranging from the mid 50s to mid 60s and indicative of mild to 
moderate disability.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155; 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

In a September 2007 letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim for an 
increased rating for PTSD.  In addition, this letter 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2007 letter complied with this requirement.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The September 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The September 2007 letter also explained that disability 
ratings are determined by applying VA's rating schedule under 
which the RO would assign a rating from 0 to 100 percent, and 
that it would consider evidence of the nature of the symptoms 
of the condition, their severity and duration, and their 
impact upon employment.

In a May 2008 letter the Veteran was provided with VCAA 
notice that he should substantiate his claim with evidence of 
the impact of the disability on daily life, and that some of 
the rating criteria required specific findings to 
substantiate entitlement to a higher rating.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a May 2008 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified treatment 
records.  In addition, the Veteran was afforded a VA 
examination for PTSD in October 2007.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for PTSD is 
thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

VA outpatient notes (VAOPT) dated from May 2007 through June 
2008 reflect that the Veteran regularly attended psychiatric 
treatment sessions and reported consistent symptomatology 
during this time period.  These symptoms, which included 
depressed mood, irritability, anxiety, hyper-vigilance, 
minimal socialization, and chronic sleep disturbances more 
closely approximate those listed in the criteria for a 30 
percent rating.  

There were few, if any, of the symptoms listed in the 
criteria for a 50 percent rating, and most of the VA 
examination reports specifically indicated that the Veteran 
did not in fact have such symptoms.  For example, some VAOPT 
notes, such as those of May 2007 and May 2008, indicated that 
the Veteran had a worrisome, tense, or angry affect, but did 
not indicate that he had the flattened affect listed in the 
criteria for a 50 percent rating.  In addition, May 2007 and 
April 2008 VAOPT notes indicated that the Veteran's speech 
was pressured or rapid and overproductive, but did not 
indicate circumstantial, circumlocutory, or stereotyped 
speech.  Moreover, these and other VAOPT notes also indicated 
that the Veteran's memory, judgment, and thought processes 
were normal, rather than impaired as indicated in the 
criteria for a 50 percent rating.  

As to the Veteran's overall occupational and social 
impairment, the Veteran's initial January 2005 claim for 
service connection for PTSD indicates that he had been 
married for 26 years.  In his November 2007 notice of 
disagreement (NOD) and during several VA examinations, the 
Veteran indicated that he has not slept in the same bed as 
his wife for years out of concern for her safety due to his 
recurring nightmares that cause the Veteran to scream and 
flail his arms.  

During June 2007 VA treatment, the Veteran indicated that he 
had a history of mistreating his wife and son by engaging in 
anger behaviors.  However, during August 2007 VA treatment, 
the Veteran stated that he had an improved relationship with 
his wife, as they had begun talking more and having more fun 
together.  The Veteran has also reported that he now had a 
closer and more enjoyable relationship with his son.  The 
Veteran indicated in his NOD that he is socially withdrawn, 
he has no friends, rarely leaves his house, and does not talk 
with anyone other than his family.  However, he does enjoy 
playing golf when he has the opportunity.

During treatment in August 2007 VA, the Veteran indicated 
that he wished to assist in caring for animals as a volunteer 
for the SPCA and also expressed an interest in volunteering 
at a war plane museum.  Treatment records through September 
2007, show that he was assigned GAF scores of 60 and was 
reported to be stable.

The Veteran underwent examination for VA in October 2007, it 
was noted that the Veteran had previously worked as a 
correction officer, but had retired in 2004.  He was noted to 
be socially withdrawn, and associate with the people he met 
in counseling sessions.  He remained married.  He reported 
flashbacks of the war.  It was also noted that he had been 
arrested for the fourth time for driving while intoxicated.  
He had been sent to drug court with the stipulation that he 
attend AA meetings.  His car was confiscated and he was 
placed on five years probation.

On mental status examination his affect was mildly depressed.  
His speech was pressured, but otherwise logical.  He had no 
memory deficit.  He had some insight and his judgment was 
fair.  There was no evidence of paranoid or delusional 
thinking.  The diagnoses were PTSD and alcohol dependence 
with early remission.  His current GAF was 55.

On VA outpatient treatment later in October 2007, the Veteran 
was reported to have a "relatively neutral" mood with an 
appropriate affect.  There was no indication of disturbed 
thought processes, content or cognition.  Insight and 
judgment were normal.  In March and April 2008, he was noted 
to have an irritable affect and poor coping skills.  More 
recently during treatment in May 2008, the Veteran indicated 
that he agreed to be the driver for a drag car owner and that 
he was looking forward to the opportunity.  His affect was 
tense, although he relaxed more during the session.  His 
speech was normal; his memory was intact; and his judgment 
and insight were fair.  His sleep continued to be poor.

The above evidence reflects that the Veteran's PTSD symptoms 
have been assessed as mild to moderate and as causing mild to 
moderate social impairment, based on the GAF scores.  

The Board has also considered the GAF scores assigned 
throughout the appeal period.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  The VAOPT notes throughout the appeal 
period reflect a GAF score of 55, with the October 2007 VAOPT 
note indicating that the Veteran had a GAF score of 65 during 
the previous year.  Also, the GAF scores on May and July 2007 
VAOPT notes were 60.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally that 
an individual is functioning pretty well and has some 
meaningful interpersonal relationships. 

However, the GAF score assigned in a case, like an examiner's 
assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 
C.F.R. § 4.126(a).  Given the evidence above, the GAF scores 
indicate the Veteran's moderate difficulties in social 
functioning due to his PTSD, but not occupational or social 
impairment of a sufficient degree to warrant a higher, 50 
percent rating.

Turning to the specific symptoms listed in the criteria for 
the 50 percent rating, the Veteran's affect has been 
variously described, but has not been found to be flattened.  
His speech has been normal, as has his memory and thought 
processes.  He has not reported panic attacks and none of the 
treatment or examination records record this symptom.  His 
judgment has at worst, been fair.  He has also been able to 
maintain effective social relationships as shown by his long 
standing marriage and good relationship with his son and his 
ability to maintain relationships with persons in his 
counseling group.  He has been able to participate in a golf 
group, although he has reported limitation in his 
participation due to physical disability.

While disturbed mood has been repeatedly documented, there 
have not been reports of disturbed motivation and the record 
shows that during the course of the appeal, the Veteran has 
been motivated to undertake new activities and stop drinking.  
Hence, it cannot be found that he has most of the symptoms 
that would warrant a 50 percent rating.  38 C.F.R. §§ 4.7, 
4.21 (2008).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.   The symptoms of the Veteran's 
disability are a depressed mood, anxiety, irritability, 
hyper-vigilance, social withdrawal, and sleep impairment.  
These symptoms are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is 
not required, and referral for consideration of an 
extraschedular evaluation for the service-connected 
disability addressed herein is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for an 
increased rating for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an increased rating for PTSD, currently rated 
30 percent disabling, is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


